Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to the Applicant’s response filed on February 21, 2022. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,119,209 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Response to Arguments
Reissue Declaration
	As per MPEP 1414 and 37 CFR 1.175, the oath/declaration must identify an error being corrected by the continuation reissue application. 
	As set forth in the previous response, the Examiner acknowledged that the same error can be presented, however it must be shown how the error is corrected in a different way.
	In view of the submitted reissue declaration, the Examiner acknowledges that the error statement presents that the error is directed to the claims being unnecessarily limited to “N channel-state-information reference-signal (CSI-RS) antenna ports (APs) associated with each of the N antenna elements”.  
	A review of the prosecution history of parent application 15/422,408 (RE47879) shows that claim 19 does not recite “N channel-state-information reference-signal (CSI-RS) antenna ports (APs) associated with each of the N antenna elements”. Thus, the error now being relied upon in the instant reissue application was already corrected in the previous reissue. The Applicant has not identified an error corrected by the continuation reissue application (i.e. the instant application) since the identified error was previously corrected. 
	Therefore, the Examiner does not find that the Applicant’s submitted declaration overcomes the rejection of the claims under 35 U.S.C. §251. 
35 U.S.C. §102 and §103
	With respect to Kang, the Applicant states that Kang contains no suggestion of multiplexing CSI-RSs for two CSI-Rs configuration within a subframe. With respect to Qu, the Applicant sates that Qu teaches changing resource allocation 504, 506 for the same CSI-RS in different subframes 500,502-that is, different CSI-RS configurations in different subframes. 
	The Examiner acknowledges the Applicant’s arguments; however, in view of the new ground of rejection set forth below, the Applicants’ arguments are moot. 
Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The Examiner notes that the stated error was already corrected in RE47879. As per 37 CFR 1.175(e) the filing of any reissue application must include a declaration which identifies at least one error in the original patent which has not been corrected by the parent reissue application or an earlier reissue application. 

Claims 19-38 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Objections
Claim 29 is objected to because of the following informalities: In line 4, “CIS-RSs” should be changed to “CSI-RSs”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 19-38 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kim et al. US Patent Pub. 2012/0287875.
Regarding claim 19:
A method for receiving channel state information reference signal (CSI-RS), the method comprising: 
Kim is directed to a method and apparatus for transmitting and receiving a Channel State Information-Reference Signal (CSI-RS) in a wireless communication system supporting multiple antennas. See the abstract. 
receiving at least two CSI-RS configurations; 
See paragraph [0120-0121] which discloses that the eNB may signal two CSI-RS configurations to the UE (thus the UE can receive at least two CSI-RS configurations). See also paragraph [0151] and paragraph [0159] which discloses the UE receives CSI-RS configurations from the eNB.
identifying a number of antenna ports, the number of antenna ports is associated with multiplexing of CSI-RSs for the at least two CSI-RS configurations in a subframe; and 
As discussed in paragraph [0017], the CSI-RSs may be transmitted for one, two, four or eight antenna ports. In paragraphs [0103-0105], Kim discloses that the CSI-RS configuration is associated with a CSI-RS antenna port and that a CSI-RS is identified for each antenna port (a UE should have knowledge of a CSI-RS configuration that has been set for CSI-RS antenna ports). Kim discloses in paragraph [0153] “[t]he CSI-RS configuration may specify the position of REs to which the CSI-RSs are mapped according to the number of antenna ports (e.g. 1, 2, 4 or 8) through which the CSI-RSs are transmitted. 
In paragraph [0127] Kim discloses that CSI-RSs may be multiplexed in the same subframe (hence at least two CSI-RS configuration in a subframe). See also Fig. 8 and paragraph [0089] which discloses that the CSI-RS are multiplexed and identified for specific antenna ports. See also paragraphs [0147] and Fig. 12
receiving CSI-RSs in the subframe based on the number of antenna ports.  
See paragraphs [0009 and 0011] which discloses a UE receiving information of one or more CSI-RS configuration  from the base station. As explained in paragraph [0089], CSI-RSs for different antenna ports are identified and thus, CSI-RSs are received based on the identified antenna port. 

Regarding claim 20:
The method of claim 19, wherein one subframe configuration is set for both of the at least two CSI-RS configurations.  
	See paragraph [0127] which discloses that the two CSI-RS configuration are transmitted in the same (one) subframe.  

Regarding claim 21:
The method of claim 19, wherein a resource configuration for each of the at least two CSI-RS configurations is set respectively.  
See paragraph [0127] which discloses that the two CSI-RS configuration are transmitted in the same subframe.  Furthermore, Kim discloses that in this configuration, each CSI-RS configuration can have different time resource, frequency resource or code resource. 

Regarding claim 22:
The method of claim 19, wherein a number of antenna ports per a CSI-RS configuration is same for the at least two CSI-RS configurations. 
	See paragraph [0089] which discloses that the number of antenna ports can be the same for multiple CSI-RS configurations. 

Regarding claim 23:
	The method of claim 19, wherein codebook information is received for the at least two CSI-RS configurations. 
	See paragraph [0145] which discloses of using a code book for the received CSI-RS configuration. 

Regarding claim 24:
 A user equipment for receiving at least one channel state information reference signal (CSI-RS), the user equipment comprising: 
Kim is directed to a method and apparatus for transmitting and receiving a Channel State Information-Reference Signal (CSI-RS) in a wireless communication system supporting multiple antennas. See the abstract. 
a transceiver configured to receive at least two CSI-RS configurations; and 
See paragraph [0120-0121] which discloses that the eNB may signal two CSI-RS configurations to the UE (thus the UE can receive at least two CSI-RS configurations). See also paragraph [0151] and paragraph [0159] which discloses the UE receives CSI-RS configurations from the eNB. 
As set forth in Figure 14, the UE includes a TX/RX module and antennas 1425 which support MIMO transmission and reception. . 
a processor configured to identify a number of antenna ports, the number of antenna ports is associated with multiplexing of CSI-RSs for the at least two CSI-RS configurations in a subframe, 
In paragraph [0127] Kim discloses that CSI-RSs may be multiplexed in the same subframe (hence at least two CSI-RS configuration in a subframe). See also Fig. 8 and paragraph [0089] which discloses that the CSI-RS are multiplexed and identified for specific antenna ports. See also paragraph [0147].
See also Figure 14 and paragraphs [0167-016] which discloses a processor 1423 within the User Equipment. 
wherein the transceiver is configured to receive CSI-RSs in the subframe based on the number of antenna ports.  
See paragraphs [0009 and 0011] which discloses a UE receiving information of one or more CSI-RS configuration  from the base station. As explained in paragraph [0089], CSI-RSs for different antenna ports are identified and thus, CSI-RSs are received based on the identified antenna port. 

Regarding claim 25:
The user equipment of claim 24, wherein one subframe configuration is set for both the at least two CSI-RS configurations.  
See paragraph [0127] which discloses that the two CSI-RS configuration are transmitted in the same (one) subframe.  

Regarding claim 26:
The user equipment of claim 24, wherein a resource configuration for each of the at least two CSI-RS configurations is set respectively.  
See paragraph [0127] which discloses that the two CSI-RS configuration are transmitted in the same subframe.  Furthermore, Kim discloses that in this configuration, each CSI-RS configuration can have different time resource, frequency resource or code resource. 

Regarding claim 27:
The user equipment of claim 24, wherein a number of antenna ports per a CSI-RS configuration is same for the at least two CSI-RS configurations.  
	See paragraph [0089] which discloses that the number of antenna ports can be the same for multiple CSI-RS configurations. 

Regarding claim 28:
	The user equipment of claim 24, wherein codebook information is received for the at least two CSI-RS configurations.  
	See paragraph [0145] which discloses of using a code book for the received CSI-RS configuration. 

Regarding claim 29:
A method for transmitting at least one channel state information reference signal (CSI-RS), the method comprising: 
Kim is directed to a method and apparatus for transmitting and receiving a Channel State Information-Reference Signal (CSI-RS) in a wireless communication system supporting multiple antennas. See the abstract. 
transmitting at least two CSI-RS configurations, 
See paragraph [0120-0121] which discloses that the eNB may signal two CSI-RS configurations to the UE (thus the UE can receive at least two CSI-RS configurations). See also paragraph [0151] and paragraph [0159] which discloses the UE receives CSI-RS configurations from the eNB
wherein a number of antenna ports is associated with multiplexing of CSI-RSs for the at least two CSI-RS configurations in a subframe; and 
As discussed in paragraph [0017], the CSI-RSs may be transmitted for one, two, four or eight antenna ports. In paragraphs [0103-0105], Kim discloses that the CSI-RS configuration is associated with a CSI-RS antenna port and that a CSI-RS is identified for each antenna port (a UE should have knowledge of a CSI-RS configuration that has been set for CSI-RS antenna ports). Kim discloses in paragraph [0153] “[t]he CSI-RS configuration may specify the position of REs to which the CSI-RSs are mapped according to the number of antenna ports (e.g. 1, 2, 4 or 8) through which the CSI-RSs are transmitted. 
In paragraph [0127] Kim discloses that CSI-RSs may be multiplexed in the same subframe (hence at least two CSI-RS configuration in a subframe). See also Fig. 8 and paragraph [0089] which discloses that the CSI-RS are multiplexed and identified for specific antenna ports. See also paragraph [0147]
transmitting CSI-RSs in the subframe based on the number of antenna ports.  
See paragraphs [0009 and 0011] which discloses a UE receiving information of one or more CSI-RS configuration  from the base station. As explained in paragraph [0089], CSI-RSs for different antenna ports are identified and thus, CSI-RSs are received based on the identified antenna port. 

Regarding claim 30:
The method of claim 29, wherein one subframe configuration is set for both of the at least two CSI-RS configurations.  
	See paragraph [0127] which discloses that the two CSI-RS configuration are transmitted in the same (one) subframe.  

Regarding claim 31:
The method of claim 29, wherein a resource configuration for each of the at least two CSI-RS configurations is set respectively.  
See paragraph [0127] which discloses that the two CSI-RS configuration are transmitted in the same subframe.  Furthermore, Kim discloses that in this configuration, each CSI-RS configuration can have different time resource, frequency resource or code resource. 

Regarding claim 32:
The method of claim 29, wherein a number of antenna ports per a CSI-RS configuration is same for the at least two CSI-RS configurations.  
See paragraph [0089] which discloses that the number of antenna ports can be the same for multiple CSI-RS configurations.

Regarding claim 33:
	Thee method of claim 29, wherein codebook information is transmitted for the at least two CSI-Rs configurations. 
See paragraph [0145] which discloses of using a code book for the received CSI-RS configuration.

Regarding claim 34:
A base station for transmitting at least one channel state information reference signal (CSI-RS), the base station comprising: 
Kim is directed to a method and apparatus for transmitting and receiving a Channel State Information-Reference Signal (CSI-RS) in a wireless communication system supporting multiple antennas. See the abstract and Figure 14 which discloses an eNB (base station)
a transceiver configured to transmit at least two CSI-RS configurations, 
See paragraph [0120-0121] which discloses that the eNB may signal two CSI-RS configurations to the UE (thus the UE can receive at least two CSI-RS configurations). See also paragraph [0151] and paragraph [0159] which discloses the UE receives CSI-RS configurations from the eNB.
See also Figure 14 and paragraph [0164] which discloses the eNB (base station) including a TX/RX Module and a plurality of antennas 1415 which support MIMO transmission and reception. 
wherein a number of antenna ports is associated with multiplexing of CSI-RSs for the at least two CSI-RS configurations in a subframe, and 
As discussed in paragraph [0017], the CSI-RSs may be transmitted for one, two, four or eight antenna ports. In paragraphs [0103-0105], Kim discloses that the CSI-RS configuration is associated with a CSI-RS antenna port and that a CSI-RS is identified for each antenna port (a UE should have knowledge of a CSI-RS configuration that has been set for CSI-RS antenna ports). Kim discloses in paragraph [0153] “[t]he CSI-RS configuration may specify the position of REs to which the CSI-RSs are mapped according to the number of antenna ports (e.g. 1, 2, 4 or 8) through which the CSI-RSs are transmitted. 
In paragraph [0127] Kim discloses that CSI-RSs may be multiplexed in the same subframe (hence at least two CSI-RS configuration in a subframe). See also Fig. 8 and paragraph [0089] which discloses that the CSI-RS are multiplexed and identified for specific antenna ports. See also paragraph [0147]
transmit CSI-RSs in the subframe based on the number of antenna ports.  
See paragraphs [0009 and 0011] which discloses a UE receiving information of one or more CSI-RS configuration  from the base station. As explained in paragraph [0089], CSI-RSs for different antenna ports are identified and thus, CSI-RSs are received based on the identified antenna port. 

Regarding claim 35:
The base station of claim 34, wherein one subframe configuration is set for both the at least two CSI-RS configurations.  
See paragraph [0127] which discloses that the two CSI-RS configuration are transmitted in the same (one) subframe.  

Regarding claim 36:
The base station of claim 34, wherein a resource configuration for each of the at least two CSI-RS configurations is set respectively.  
See paragraph [0127] which discloses that the two CSI-RS configuration are transmitted in the same subframe.  Furthermore, Kim discloses that in this configuration, each CSI-RS configuration can have different time resource, frequency resource or code resource. 

Regarding claim 37:
The base station of claim 34, wherein a number of antenna ports per a CSI-RS configuration is same for the at least two CSI-RS configurations.  
	See paragraph [0089] which discloses that the number of antenna ports can be the same for multiple CSI-RS configurations. 

Regarding claim 38:
The base station of claim 34, wherein codebook information is transmitted for the at least two CSI-RS configurations. 
See paragraph [0145] which discloses of using a code book for the received CSI-RS configuration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-3778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537


Conferee:
/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992